T. G. Kavanagh, P. J.
{dissenting). For the reasons set forth in the case of Porter v. Landis (1950), 329 Mich 76, and the cases cited therein, I do not believe the defendants here can be heard to question the effect of the deed through which they claim title. I believe that Sam St. Pierre would be es-topped to do so under the facts of this case and if this be true his estate should stand in no better position. See Stone v. Culver (1938), 286 Mich 263 (119 ALR 512) and cases cited therein.
I do not read the case of Daniels v. Daniel (1961), 362 Mich 176, as controlling. There the matter of estoppel was not raised at the trial. Here it was.
I would reverse and award the appellant costs.